Citation Nr: 0718873	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued a 30 percent disability 
evaluation for PTSD.   

The veteran presented testimony at a personal video 
conference hearing in October 2006 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's symptoms and manifestations of 
PTSD result in occupational and social impairment with 
reduced reliability and productivity, or with deficiencies in 
most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. 1155, 5107(a) (West 
2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004; a rating 
decision in February 2005; and a statement of the case in 
August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in March 2006.  The veteran received 
additional notice in March 2006 and September 2006.  However, 
the Board finds that issuance of a supplemental statement of 
the case is not required after the issuance of that notice 
letter because no evidence has been added to the claims file 
subsequent to the March 2006 supplemental statement of the 
case and prior to certification and transfer of the case to 
the Board.  Additional evidence received at the time of the 
veteran's personal hearing in October 2006 was submitted with 
a waiver of RO consideration of the evidence.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. PTSD

The veteran seeks a rating in excess of 30 percent for his 
service-connected PTSD.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  The regulations in 38 C.F.R. § 4.130 
establish a general rating formula for mental disorders and 
assign disability evaluations according to the manifestation 
of particular symptoms.  

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association (4th ed. 1994) (DSM- IV); 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  The United States Court of 
Appeals for Veterans Claims (Court), in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In an October 2003 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability evaluation effective from June 2003.  
Service personnel records document that the veteran received 
the Combat Infantryman Badge and the Purple Heart Medal which 
were considered supportive of his claimed in-service 
stressful combat events.  Private and VA medical records 
provided a diagnosis of PTSD based on combat experiences.  At 
a VA examination in April 2002, the veteran reported that 
from 1972 to 1979 he was a construction foreman and then from 
1979 to 1993 he worked as an independent contractor and only 
needed to leave that position due to his medical 
difficulties.  The 30 percent evaluation was continued in a 
July 2004 rating decision.  

In December 2004 the veteran claimed that his condition had 
worsened and requested an increased rating.  

Records from a Vet Center from June 2003 to May 2004 show 
that the veteran initially sought assistance in June 2003.  
He was diagnosed with chronic PTSD and regularly participated 
in a weekly group session and was seen individually.  

VA outpatient treatment records from September 2003 to March 
2004 show that he showed minimal improvement in functioning 
during that time.  It was noted in March 2004 that better 
medication compliance and meetings at the Vet Center resulted 
in a decrease of some of his symptoms.

Private medical records for the period from June 2003 to 
February 2004 show that the veteran was to be seen on a 
monthly basis for individual therapy and medication 
management.  In December 2003, he had improved mood and 
affect.  He had mini-flashbacks but avoided watching 
television to prevent the symptom.  He had been staying busy 
with hunting and the upkeep of his farm.  His relationship 
with his wife was "okay" and he was looking forward to the 
holidays.  

At a VA examination in June 2004, the veteran felt that his 
PTSD was getting worse.  He still was not sleeping and had 
panic attacks, anxiety, and nightmares.  Clinical findings 
were that the veteran was casually dressed, even considered 
slovenly in appearance.  His attitude was cooperative and 
attentive with no evasiveness or guarding detected.  He 
exhibited no unusual behavior or psychomotor activity.  His 
speech was normal in rate and volume.  His mood was 
alexithymic.  Affect was restricted.  The veteran confirmed 
that he heard voices for little more than a year.  His recent 
memory was deficient.  Orientation as to person, place and 
time was within normal limits.  His insight was fair and 
judgment to avoid common dangers was preserved.  His current 
GAF was 55 with the highest in the past year of 60.  The 
examiner commented that the veteran continued to display a 
variety of symptoms associated with the diagnosis of PTSD.  
His sleep difficulties were exacerbated by his sleep apnea.  
A new finding was some cognitive impairment, specifically in 
the area of recent memory.  

VA outpatient treatment records from May 2004 to December 
2004 show that the veteran was seen for scheduled follow-up 
visits approximately every three months.  In May 2004 he was 
fairly groomed and dressed in fairly good spirits and had 
just come from his weekly PTSD group session at the Vet 
Center.  The veteran described his symptoms and went into 
greater detail about his experiences in combat.  The 
impression was chronic PTSD with improvement in functioning 
noted.  The GAF score was 55. 

In July 2004 the veteran was fairly groomed and dressed, 
alert, and oriented times four.  He described his current 
level of functioning as stable with minimal changes in target 
symptoms and stressors.  He described his mood as stable, 
without sad or depressed feelings, and reported no suicidal 
or homicidal ideations.  He denied having auditory, visual, 
or other hallucinations, or paranoid or delusional thinking.  
He remained hypervigilant in certain situations.  He made a 
conscious effort to avoid situations that would upset him or 
cause him to lose his temper.  He reported sleeping much 
better on a certain medication with less frequent and intense 
dreams or nightmares.  He had problems with recall.  The GAF 
score was 55.  

In October 2004, the veteran was alert, well oriented, fairly 
dressed, and groomed.  Since last seen, he described an 
increase in target symptoms of nightmares and flashbacks, in 
anxiety, and being easily startled.  His impulse control was 
fair.  Clinical findings noted the veteran was goal oriented, 
had coherent thoughts, euthymic mood with congruent affect, 
and limited insight and judgment.  His speech was productive 
with normal content, rate, and rhythm.  The GAF score was 52.  

Vet Center records from July 2004 to December 2004 show that 
the veteran continued to attend the weekly PTSD group 
sessions.  At times, his affect was flat and he was very 
quiet during the session.  Vet Center notes from January to 
March 2005 indicate that the veteran had chronic PTSD with 
significant social impairment.  A March 2005 progress note 
states that when the veteran's symptoms became exacerbated he 
exhibited significant depression, agitation, and isolation.  
He denied having psychotic symptoms.  He continued to 
struggle with intrusive thoughts and nightmares, significant 
guilt, and shame related to surviving.  Socially and 
interpersonally he was ineffective mostly due to his 
hypervigilance and mistrust.  He had fairly significant mood 
lability and periods of significant agitation and 
irritability.  He engaged regularly in treatment.  The 
treatment focus was to be on decreasing social isolation and 
development of healthier social and interpersonal skills.  He 
engaged minimally in therapeutic groups and his small 
community church.  

At regularly scheduled VA appointments in 2005 and 2006 at 
the mental health clinic for follow-up visits, the veteran 
was alert, oriented to all spheres, and was neatly groomed 
and dressed.  Clinical findings were that his thoughts were 
goal oriented and coherent and his impulse control fair.  His 
mood was euthymic with restricted affect, euthymic with 
congruent affect, within normal limits, or a sad, depressed 
mood with restricted affect.  His speech was productive, and 
of normal content, rate, and rhythm.  His insight and 
judgment were described as limited or adequate.  He denied 
hallucinations and suicidal or homicidal ideations.  At most 
visits he reported getting adequate sleep and rest.  GAF 
scores during this period ranged from 50 to 56.  There was 
some fluctuation in return of target symptoms or decrease in 
target symptoms.  

A GAF score of 50 was assigned at a visit in January 2005 
when the veteran related a decline in functioning in the 
prior months and it was learned that he had been out of one 
medication for about one month, and the dosage of another 
medication was lower than prescribed.  At the following visit 
there was minimal improvement in target symptoms.  He 
described feeling nervous and anxious during the day although 
some improvement noted.  He continued having nightmares, 
flashbacks, and hypervigilance but not as bad in the past.  A 
GAF score of 52 was assigned.  In April 2005, he had a recent 
disturbing nightmare, concerns about someone following him 
when he left home, and related feeling depressed recently and 
withdrawn.  He reported a sad and depressed mood which he 
related to a physical condition.  There was some decline in 
functioning and increase in symptoms since the last visit.  A 
GAF score of 50 was assigned.

At a VA examination in late April 2005, the veteran continued 
to experience flashbacks, nightmares, angry outbursts, 
problems concentrating, hypervigilance, and an exaggerated 
startle response.  The frequency of the symptoms occurred 
three to four times per week with a moderate level of 
intensity.  The duration lasted from several minutes to one 
hour.  He reported having problems with short-term memory and 
denied having any problems with long term memory.  He denied 
feeling sad, depressed, suicidal, or homicidal.  His major 
stress had been on health problems.  He was alert and 
oriented times three and cooperative with the interview 
situation.  He was casually dressed and well groomed.  He 
described his mood as somber and quiet.  The affect was 
restricted and labile.  Speech was of normal rate and tone.  
Thought processes were goal directed and coherent.  There was 
no evidence of psychosis.  His insight was fair.  His 
judgment was that he appeared to be able to protect himself 
from common dangers.  There was some difficulty with delayed 
recall.  A GAF score of 55 was assigned.  In July 2005 an 
addendum indicated that psychological testing demonstrated a 
general level of impairment in the low-moderate range or 
increasing moderate to severe range secondary to PTSD.  Other 
diagnoses of dysthymic disorder and anxiety disorder were 
intrinsically related therefore only one GAF score was 
provided.  Based on the additional clinical information, the 
GAF score was revised to 52. 

At a VA clinic appointment in May 2005, the veteran described 
that the last medication adjustment was instrumental in 
addressing symptoms he was experiencing and improvement in 
overall functioning.  He no longer had the disturbing 
nightmare he previously related and he was less paranoid when 
he left home but still felt uncomfortable leaving home for 
any period of time.  He was able to sleep most of the night 
using his CPAP machine.  He denied sad or depressed feelings, 
anxiety attacks, or flashbacks lately.  The examiner 
commented that his depression was stable with some 
improvement in PTSD symptoms.  A GAF score of 55 was 
assigned.  

In October 2005 the veteran related a decline in target 
symptoms and improvement in functioning and no significant 
changes in stressors.  His flashbacks and nightmares had 
quieted down and he denied paranoia or hypervigilant 
behavior.  He continued to be socially withdrawn, did not 
feel comfortable around many people, and tended to isolate 
himself.  A recent period of irritability was attributed to 
the malfunctioning of a piece of farm equipment.  He related 
attending groups and counseling sessions at the Vet Center on 
a regular basis.  He felt comfortable around people who 
understood his problem.  The examiner noted improvement in 
functioning and decline in target symptoms.  The GAF score 
was 56.

An October 2005 Vet Center progress note indicates the 
veteran reported symptoms of flashbacks, nightmares, 
intrusive thoughts, depression, anxiety, and long term memory 
impairment associated with combat service in Vietnam.  His 
disclosure was often guarded and he reported periods of 
severe depression and frequent anxiety.  The assessment was 
chronic PTSD as evidenced by the veteran's self-reports of 
symptoms associated with chronic PTSD such as flashbacks, 
nightmares, intrusive thoughts, depression, anxiety, and 
panic attacks three to five times per week.  He had 
difficulty concentrating and completing a task.  He had 
hypervigilance, irritability, outburst of anger, and 
insomnia.  He consistently displayed a flat affect and 
depressed mood.  His behavior was anxious and guarded.  His 
judgment was impaired.  His insight was limited by impaired 
judgments.  He had damaged social relationships due to 
emotional isolation and outburst of anger.  

At a VA appointment in March 2006, the veteran reported 
minimal changes in functioning, target symptoms, and 
stressors.  He reported occasional nightmares and being less 
hypervigilant and guarded.  But, he still had problems with 
crowds and certain situations where he had to deal with 
people.  He denied sad or depressed feelings and 
irritability.  He had few angry outbursts or episodes of 
getting upset with others in the community.  He was stable on 
the current medication regime and functioning at baseline.  
The GAF was 55.  

At a May 2006 VA clinic appointment, the veteran described no 
significant changes in his functioning, stressors, or 
symptoms since last seen.  He described his behavior 
basically as unchanged.  He continued to be somewhat 
withdrawn or tended to be a loner.  He related receiving 
adequate sleep and rest since he had learned that to take the 
medication as ordered would promote adequate sleep and rest.  
He was stable on the current medication regime and 
functioning at baseline.  The GAF was 56.

When seen at a VA mental health clinic appointment in August 
2006, the veteran related an increase in target symptoms, 
decline in functioning, and changes in stressors.  He related 
having more problems with his anger and impulse control.  He 
reported absent of paranoia and hypervigilant behavior, but 
he continued to be socially withdrawn and did not feel 
comfortable around many people and tended to isolate himself.  
The impression noted some decline in baseline level of 
functioning and increase in target symptoms.  The GAF was 55.  

The veteran testified at a video conference hearing in 
October 2006 as to his symptoms and the effect on his 
activities.  

Vet Center records from March 2005 to September 2006 show 
that the veteran continued to attend weekly group meetings.  
At times he participated in the discussion and was quiet 
other times but showed non verbal involvement.

After considering all the evidence of record, it is the 
opinion of the Board that a rating in excess of 30 percent is 
not warranted for the veteran's service-connected PTSD.  

Although Vet Center records show that the veteran's affect 
was flat, VA outpatient treatment records reflect that his 
affect was restricted or normal.  His speech was consistently 
described as normal.  At a June 2004 VA examination the 
veteran reported having panic attacks, an October 2005 Vet 
Center progress note indicates that the veteran self-reported 
having panic attacks three to five times a week and at the 
October 2006 personal hearing the veteran reported having 
panic attacks more than once a week.  However, a panic 
disorder has not been diagnosed and panic attacks have not 
been associated with PTSD.  At other appointments, the 
veteran did not report any panic attacks, and no clinical 
finding or diagnosis of panic attacks was noted.  Although 
his recent memory was impaired, there is no indication that 
he had difficulty in understanding complex commands or that 
he only had retention of highly learned material.  The 
veteran complained in October 2005 at the Vet Center that he 
had difficulty concentrating and completing a task.  Vet 
Center records show that his judgment was impaired.  At a 
June 2004 VA examination, his insight was described as fair 
and judgment preserved.  Other VA medical records show 
insight and judgment were described as adequate or limited.  
There was no indication of impaired abstract thinking.  

The veteran stated that he was a loner and withdrawn, and the 
Vet Center notes indicate that the veteran had significant 
social impairment.  However, the evidence shows that he has a 
long term relationship with his wife and adult children, 
looked forward to seeing a grandchild, had a long time 
friend, he regularly attended the weekly Vet Center therapy 
sessions and had some interaction with the group, and 
interacted at a community church three times a week.  Prior 
evidence shows that the veteran had worked for approximately 
14 years as an independent contractor until he stopped due to 
medical conditions.  Thus, the evidence does not more nearly 
approximate the criteria that he had difficulty in 
establishing and maintaining effective work and social 
relationships to warrant a 50 percent evaluation.  

On examination in June 2004, the veteran's GAF was 55 with 
the highest in the past year of 60 which is in the range of 
moderate symptoms which reflects moderate symptoms or 
moderate difficulty in social or occupational functioning.  
There were some GAF scores in the low 50's which is the low 
end of the moderate range of symptoms and two scores of 50 
which is the high end of the range reflecting serious 
symptoms close to the range for moderate symptoms.  However, 
one GAF of 50 was assigned after a period of medication 
noncompliance; and when seen a month after a GAF of 50 had 
been assigned, the veteran noted improvement in symptoms due 
to a recent medication change and the GAF was 55.  The Board 
notes that the recent GAF scores of 55 and 56 are in the 
middle of the range of moderate symptoms.  These findings do 
not more nearly approximate a 50 percent disability 
evaluation.  

Upon consideration as to whether a 70 percent evaluation is 
warranted, the evidence does not show that the veteran 
neglected his personal appearance or hygiene, or that he had 
suicidal ideation, spatial disorientation, or obsessional 
rituals.  Although at a June 2004 VA examination, the veteran 
was considered slovenly in appearance, at other examinations, 
the findings show that the veteran was fairly or 
appropriately dressed and groomed.  He was oriented in four 
spheres on examination.  He denied having suicidal ideation.  
Although he was depressed, the evidence does not show that he 
had near-continuous panic or depression affecting his ability 
to function independently, appropriately and effectively.  
His judgment was considered impaired when seen at the Vet 
Center but a VA examination report shows his insight as fair 
and judgment preserved.  Other VA medical records show 
insight and judgment were described as adequate or limited.  
His speech was normal and there was no evidence of illogical 
or delusional thought process.  Impaired impulse control was 
not shown.  No obsessional rituals were noted.  The evidence 
does not suggest that the veteran was unable to establish and 
maintain effective relationships.  The evidence shows that he 
interacted appropriately with staff and other group members 
when participating in treatment programs, and he had a 
relationship with his wife and his children, had a friend and 
interacted, although minimally, with people at a community 
church.  Prior to his retirement in 1993 due to physical 
impairment, the veteran had been working for approximately 14 
years as an independent contractor.  These symptoms do not 
more closely approximate a 70 percent evaluation.  

As to whether a 100 percent schedular disability evaluation 
is warranted under the regulations, the Board notes that a VA 
examiner at an earlier examination in September 2003 
indicated that the veteran was unemployable from PTSD because 
of anxiety and interpersonal difficulties.  However, a GAF 
score of 55 was assigned which is at the middle of the range 
of moderate symptoms which is not congruent with a finding 
that the veteran was unemployable.  The current medical 
evidence does not reflect psychiatric manifestations meeting 
or approximating the requirements for a 100 percent schedular 
evaluation.  At the time of the examinations and 
consultations the veteran was alert and cooperative with the 
interview.  There was no indication of lack of minimal 
personal hygiene.  Although the veteran complained of memory 
loss, and the clinical findings show impaired memory there is 
no indication that he had memory loss for names of close 
relatives, his own occupation, or his own name.  He had no 
persistent delusions, hallucinations, or grossly 
inappropriate behavior.  He consistently denied having 
thoughts of suicide and there is no indication that he was 
felt to be a danger of hurting others.  No gross impairment 
in thought processes or communication was indicated.  Thus, 
his symptoms do not more closely approximate a 100 percent 
schedular evaluation.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his PTSD and that he no longer worked due to a 
nonservice-connected medical disability.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical.  The schedular rating criteria are adequate for 
evaluating this case.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R.  § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the 30 percent evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
service-connected PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38  
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


